


LOAN AGREEMENT




This Loan Agreement (the "Agreement"), effective as of April 18, 2012 (the
"Effective Date"), is entered into by and among Technest Holdings, Inc., a
Nevada corporation (the "Company"); and Timothy King (collectively, the
"Lenders" and individually, a "Lender").




PRELIMINARY STATEMENT




WHEREAS, the Company has requested that the Lenders make loans to the Company in
the aggregate principal amount of $50,000.00; and




WHEREAS, the Lenders are willing to make such loans under the terms and
conditions set forth in this Agreement.




NOW, THEREFORE, in consideration of the premises and promises set forth in this
Agreement, the parties hereto agree as follows:




1.  The Loans




1.1

The Loans.  Subject to the terms and conditions of this Agreement and the prior
satisfaction of the conditions precedent set forth in Section 5 hereof, each
Lender agrees to make loans (collectively, the "Loans" and individually a
"Loan") in an aggregate principal amount set forth opposite the name of each
Lender on Exhibit A hereto (each such amount being hereinafter referred to as
such Lender's "Commitment") to the Company at the Closing (as defined). The
closing shall take place at the offices of the Company at 10:00 a.m., local
time, on April 17, 2012, or at such other location, date and time as many be
agreed upon between the Company and the Lenders (the "Closing").




1.2

The Notes.  The Loans made by the Lenders shall each be evidenced by a unsecured
convertible promissory note of the Company (collectively, the "Notes" and
individually, a "Note") in principal face amount of each Loan, payable to the
order of each Lender and otherwise substantially in the form attached hereto as
Exhibit B.




1.3

Interest.  The Company will pay interest on the unpaid principal balance of each
Loan, accrued from the date such Loan is first made hereunder, until the
principal amount thereof is paid in full, at a rate of 5% per annum and in
accordance with such other terms specified in the Notes. Interest shall be
computed on the basis of a 365-day year for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest is payable. At the option of the Company, the accrued interest shall be
paid in either cash or Common Stock as provided in Section 1.4.




1.4

Principal and Interest Repayment.  Subject to Section 2, the outstanding
principal balance of the Notes, together with all accrued and unpaid interest
thereon, shall be payable in full on the earlier to occur of (i) October 17,
2013 [18 months from date of issuance] (the "Maturity Date"), (ii) the
occurrence of an Event of Default (defined herein), or (iii) the occurrence of a
Change of Control (defined herein) (collectively, the "Due Date"); provided that




1











the Company shall extend the Maturity Date with the written consent of at least
the holders of a majority of the principal amount of the Notes then outstanding
(the "Majority Holders"). If the Company elects to pay the all or a portion of
the accrued interest in shares of Common Stock, the number of shares of Common
Stock of the Company to be issued to the Lenders shall be determined by dividing
(i) the unpaid accrued interest on the Notes being converted by (ii) the Per
Share Market Price (defined herein) on the Trading Day immediately prior to the
Due Date; provided the Per Share Market Price shall not be less than $0.01 per
share; provided further that the Company shall not elect to pay any of the
accrued interest in shares of Common Stock if the Per Share Market Price on the
Trading Day immediately prior to the Due Date is less than or equal to $0.005
per share.




2.  Conversion




2.1

Conversion at Option of Lender.  At the option of the Majority Holders, the
entire outstanding principal amount of the Notes shall be convertible upon
surrender to, and cancellation thereof by, the Company into shares of Common
Stock, at any time and from time to time, from and after the issuance of the
Notes determined by dividing (i) the entire outstanding principal amount of the
Notes by (ii) the Per Share Market Price (defined below) on the Trading Day
(defined below) immediately prior to the Company's receipt of the Conversion
Notice (defined below); provided in no event shall the Per Share Market Price be
less than $0.01 per share.




2.2.

Conversion on the Event of Default or Change of Control.  If (i) an Event of
Default (defined herein) has occurred and remains uncured beyond any applicable
cure period, or (ii) a Change of Control has occurred, and the Majority Holders
elect to convert all amounts due under the Notes, then, upon notice to the
Company of such election and upon surrender to, and cancellation thereof by, the
Company, the entire outstanding principal amount shall be converted into the
number of shares of Common Stock of the Company determined by dividing  (i) the
entire outstanding principal amount of the Notes by (ii) the Per Share Market
Price on the Trading Day immediately prior to the Company's receipt of the
Conversion Notice; provided the Per Share Market Price shall not be less than
$0.01 per share.




2.3

Conversion at the Option of the Company. At the option of the Company, thirty
(30) days prior to the Maturity Date, the entire outstanding principal amount of
the Notes shall be convertible upon surrender to, and cancellation thereof by,
the Company into shares of Common Stock determined by dividing (i) the entire
outstanding principal amount of the Notes by (ii) the Per Share Market Price
(defined below) on the Trading Day (defined below) thirty (30) days prior to the
Maturity Date; provided in no event shall the Per Share Market Price be less
than $0.01 per share; provided further that the Company shall not elect to
convert the entire outstanding principal amount of the Notes into shares of
Common Stock if the Per Share Market Price on the Trading Day thirty (30) days
prior to the Maturity Date is less than or equal to $0.005 per share.




2.4

Mechanics and Effect of Conversion.  The conversion of the outstanding principal
amount of the Notes is subject to the following provisions:




2











(a)

A Lender shall effect a conversion by surrendering to the Company or its
transfer agent the original Note(s), duly endorsed, together with a completed
form of conversion notice attached hereto as Exhibit  C (the "Conversion
Notice").  If the Company is electing to convert the principal amount of the
outstanding Notes pursuant to Section 2.3, the Company shall deliver to the
Lender a completed Conversion Notice.  Each Conversion Notice shall specify the
principal amount to be converted and once given, shall be irrevocable. Not later
than five (5) Trading Days after the Company's receipt of the Conversion Notice,
as the case may be, the Company will deliver to the Lender a certificate or
certificates representing the number of shares of Common Stock being issued upon
the conversion of the outstanding principal amount of the Notes.  The Lender
agrees that if the Company delivers a Conversion Notice, it shall surrender to
the Company or its transfer agent the original Note(s), duly endorsed within
five (5) Trading Days and the Company will deliver to the Lender a certificate
or certificates representing the number of shares of Common Stock being issued
upon the conversion of the outstanding principal amount of the Notes within five
(5) Trading Days of receipt of the original Note(s).




(b)

The Company covenants that it will at all times reserve and keep available out
of its authorized and unissued Common Stock solely for the purpose of issuance
upon conversion of outstanding principal amount and unpaid accrued interest on
the Notes, as herein provided, free from preemptive rights or any other actual
or contingent purchase rights of persons other than the Lenders, not less than
100% of such number of shares of Common Stock as shall be issuable upon the
conversion of the Notes hereunder.  The Company covenants that all shares of
Common Stock that shall be so issuable shall, upon issuance, be duly and validly
authorized, issued and fully paid and nonassessable.




(c)

 Upon a conversion hereunder, the Company shall not be required to issue stock
certificates representing fractions of shares of Common Stock, but may if
otherwise permitted and unless waived by the Lender, make a cash payment in
respect of any final fraction of a share based on the Per Share Market Price at
such time.  If the Company elects not, or is unable, to make such cash payment,
the Lender shall be entitled to receive, in lieu of the final fraction of a
share, one whole share of Common Stock.




(d)

The issuance of certificates for shares of Common Stock on conversion of the
Notes shall be made without charge to the Lenders thereof for any documentary
stamp or similar taxes that may be payable in respect of the issue or delivery
of such certificate, provided that the Company shall not be required to pay any
tax that may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate upon conversion in a name other than that of
the Lender of the Notes so converted and the Company shall not be required to
issue or deliver such certificates unless or until the person or persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.




3











(e)

Upon conversion of the Notes, the Company will be forever released from all of
its obligations and liabilities under the Notes with regard to that portion of
the principal amount and accrued interest being converted including, without
limitation, the obligation to pay such portion of the principal amount and
accrued interest.




2.5

Definitions.  For the purposes hereof, the following terms shall have the
following meanings:




(a)

"Business Day" means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
are authorized or required by law or other government action to close.




(b)

"Change of Control" shall mean any one of the following events:




(i)

the acquisition by any "person" (as such term is defined in Section 3(a)(9) of
the Securities Exchange Act of 1934) of any amount of the Company's Common Stock
so that it holds or controls fifty percent (50%) or more of the Company's Common
Stock;




(ii)

a merger or consolidation after which fifty percent (50%) or more of the voting
stock of the surviving corporation is held by persons who were not stockholders
of the Company immediately prior to such merger or consolidation;




(iii)

the sale or disposition by the Company of all or substantially all of the
Company's assets to an entity in which immediately after such sale or
disposition, the Company's stockholders hold less than 50% of the combined
voting power of such entity's outstanding securities;




(iv)

such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term "Continuing Director" means a member
of the Board who was a member of the Board on the date of the execution of this
Agreement; or




(v)

approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.




(c)

"Closing Bid Price" shall mean the closing bid price (as reported by Bloomberg
L.P.) of the Common Stock on the OTC Bulletin Board or such other exchange or
trading facility on which the Common Stock is traded.




(d)

"Common Stock" means the common stock, $.001 par value per share, of the
Company, and stock of any other class into which such shares may hereafter have
been reclassified or changed.




(e)

"Per Share Market Price" means on any particular date (a) the Closing Bid Price




4











per share of the Common Stock on such date on the OTC Bulletin Board or other
principal stock exchange or quotation system on which the Common Stock is then
listed or quoted or if there is no such price on such date, then the Closing Bid
Price on such exchange or quotation system on the date nearest preceding such
date, or (b) if the Common Stock is not listed then on the OTC Bulletin Board or
any stock exchange or quotation system, the Closing Bid Price for a share of
Common Stock in such other over-the-counter market, as reported by the Nasdaq
Stock Market or in the National Quotation Bureau Incorporated or similar
organization or agency succeeding to its functions of reporting prices at the
close of business on such date, or (c) if the Common Stock is not then reported
by the National Quotation Bureau Incorporated or similar organization or agency
succeeding to its functions of reporting prices, then the "Pink Sheet" quotes
for the relevant date, as determined in good faith by the Board of Directors, or
(d) if the Common Stock is not then publicly traded the fair market value of a
share of Common Stock as determined in good faith by the Board of Directors.




(f)

"Trading Day" means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board or other stock exchange or market on which the Common Stock has
been listed, or (b) if the Common Stock is not quoted on the OTC Bulletin Board,
a day on which the Common Stock is quoted in the over-the-counter market as
reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices).




3.  Warrants




3.1

Issuance. Subject to the terms and conditions of this Agreement and the prior
satisfaction of the conditions precedent set forth in Section 5 hereof, the
Company agrees to issue and deliver warrants for the purchase of Common Stock,
par value $0.001, of the Company, in substantially the form attached as Exhibit
D hereto (collectively, the "Warrants" and individually, a "Warrant"), to each
Lender for such number of shares of Common Stock as are set forth opposite the
name of each Lender on Exhibit A hereto. The issuance of the Warrants shall take
place on the Closing.




4.  Representations and Warranties




4.1

Representations and Warranties of the Company.  The Company hereby represents
and warrants that:




(a)

Organization, Standing.  The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of Nevada, is duly qualified and
authorized to do business in every jurisdiction in which the failure to be so
qualified could reasonably be expected to have a material adverse effect on the
assets, liabilities, condition (financial or other), business, results of
operations or prospects of the Company (a "Material Adverse Effect"), and has
the requisite power and authority necessary to own its assets, carry on its
business and enter into and perform its obligations under this Agreement, the
Notes, the Warrants and all other documents, agreements or instruments entered
into as defined in connection therewith (collectively, the "Loan Documents" and
individually a "Loan Document").




(b)

Corporate Authority, Etc.  The execution, delivery and performance of the




5











Loan Documents are within the Company's power and authority and have been duly
authorized by all necessary action.  The making and performance of the Loan
Documents do not and under present law will not require any consent or approval
of any of the Company's shareholders or any other person, do not and will not
under present law violate any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award applicable to the Company, do not
violate any provision of the Company's Articles of Incorporation or bylaws, do
not and will not result in any breach of any material agreement, lease or
instrument to which the Company is a party or by which the Company or any of its
assets are bound and which could reasonably be expected to have a Material
Adverse Effect, and do not and will not give rise to any lien or charge upon any
of the Company's assets.




(c)

Validity of Documents.  Each Loan Document, when executed and delivered, will be
the legal, valid and binding obligation of the Company enforceable against it in
accordance with its terms, except as the enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors' rights.  No authorization,
consent, approval, license, exemption of or filing or registration with any
court, governmental agency or other tribunal, or any third party is or under
present law will be necessary to the validity or performance by the Company of
any Loan Document.




(d)

Capitalization.  The authorized capital stock of the Company consists of (i)
495,000,000 shares of Common Stock, par value $.001 per share, of which
120,279,296 are issued and outstanding, fully paid and non-assessable and (ii)
5,000,000 shares of Preferred Stock, par value $.001 per share, 300 of which
have been designated as Series E 5% Convertible Preferred Stock and are issued
and outstanding, fully paid and non-assessable, with 3,850,125 shares of
Preferred Stock available for future issuance.  As of the date hereof, the 300
shares of Series E 5% Convertible Preferred Stock are convertible into 6,754,173
shares of Common Stock. As of the date hereof, Technest has issued options to
purchase 45,720,000 shares of Technest Common Stock under its 2011 Equity
Incentive Plan (the "Technest Equity Plan"), with 7,280,000 shares of Technest
Common Stock available for future grants under the Technest Equity Plan.  




(e)

SEC Filings.  Each report, schedule, registration statement and definitive proxy
statement filed by the Company with the Securities and Exchange Commission (the
"Commission") under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), since January 1, 2009 is available on EDGAR (as such documents
have since the time of their filing been amended, the "Information Documents"),
which are all the documents (other than preliminary material) that the Company
was required to file with the Commission since such date.  Except as disclosed
to the Lenders, as of their respective dates, the Information Documents complied
in all material respects with  the requirements of the Exchange Act and the
rules and regulations of the Commission thereunder applicable to the Information
Documents, and none of the Information Documents contained at the time they were
filed, any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.  




(f)

Financial Statements.  Each of the consolidated financial statements




6











(including, in each case, any related notes thereto) contained in the
Information Documents (the "Technest Financials"), (i) complied as to form in
all material respects with the published rules and regulations of the Securities
and Exchange Commission ("SEC") with respect thereto, (ii) was prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited interim financial statements, as may be permitted by the SEC on Form
10-Q, 8-K or any successor form under the Exchange Act and except that unaudited
financial statements may not contain footnotes and are subject to normal and
recurring year-end audit adjustments which will not, individually or in the
aggregate, be material in amount) and (iii) fairly presented in all material
respects the consolidated financial position of the Company and its consolidated
subsidiaries as at the respective dates thereof and the consolidated results of
the Company's operations and cash flows for the periods indicated (subject in
the case of any unaudited financial statements to normal and recurring year-end
adjustments).  




4.2

Representations and Warranties of Lenders.  Each Lender represents and warrants
to the Company that it:




(a) is an "accredited investor" as such term is defined in Rule 501 under the
Securities Act of 1933, as amended (the "Securities Act").




(b) is acquiring the Notes and Warrants for its own account for investment only
and not with a view to the distribution or public offering thereof within the
meaning of the Securities Act.




(c) understands that the Notes and Warrants are being, and the shares of the
Company's Common Stock issuable upon the conversion of the Notes and/or exercise
of the Warrants (the "Conversion Shares") will be, upon such conversion or
exercise, to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Lender's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Lender set forth herein in order to determine the
availability of such exemptions and the eligibility of the Lender to acquire the
Notes and Warrants.




(d) understands that the Notes and Warrants have not been and are not being, and
the Conversion Shares will not be, upon such conversion or exercise will not be,
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (i) subsequently
registered thereunder, (ii) the Lender shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that the
Notes, Warrants or Conversion Shares may be sold, assigned or transferred
pursuant to an exemption from such registration, or (iii) the Notes, Warrants or
Conversion Shares can be sold, assigned or transferred pursuant to Rule 144
promulgated under the Securities Act (or a successor rule thereto).




(e) is aware of the provisions of Rule 144 promulgated under the Securities Act,
which permits limited resale of shares purchased in a private placement subject
to the satisfaction of certain conditions, including, among other things, (i)
the availability of certain current public information about the Company, (ii)
the resale occurring following the required holding period




7














under Rule 144 and (iii) the number of shares being sold during any three-month
period not exceeding specified limitations.




(f) if the Lender is not a United States person (as defined by Section
7701(a)(30) of the U.S. Internal Revenue Code), hereby represents that Lender is
satisfied as to the full observance of the laws of its jurisdiction in
connection with any invitation to acquire the Notes, the Warrants and the
Conversion Shares or any use of this Agreement, including (i) the legal
requirements within its jurisdiction for the acquisition of the Notes, Warrants
and Conversion Shares, (ii) any foreign exchange restrictions applicable to such
issuance, (iii) any government or other consents that may need to be obtained,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the acquisition, holding, redemption, sale or transfer of the Notes, the
Warrants and the Conversion Shares.  The Company's issuance and Lender's
acquisition and continued ownership of the Notes, the Warrants and the
Conversion Shares will not violate any applicable securities or other laws of
Lender's jurisdiction.




(g) has received, has had ample opportunity to review and has reviewed, a copy
of this Agreement and such other documents and information as it has deemed
appropriate to make its own analysis and decision to enter into this Agreement.




(h) has, in connection with such Lender's decision to acquire the Notes and the
Warrants, not relied upon any representations or other information (whether oral
or written) other than as set forth in the representations and warranties of the
Company contained herein.




(i) has had an opportunity to discuss (i) the Company's business, management and
financial affairs with directors, officers and management of the Company and
(ii) this investment with representatives of the Company and ask questions of
them and such questions have been answered to such Lender's full satisfaction.




(j)  if Lender is an individual, then Lender resides in the state or province
identified in the address of Lender set forth on Exhibit A; if Lender is a
partnership, corporation, limited liability company or other entity, then the
office or offices of Lender in which its investment decision was made is located
at the address or addresses of Lender set forth on Exhibit A.




(k) has the requisite power and authority, and in the case of any Lender that is
a natural person, is competent, to execute and deliver this Agreement, to
consummate the transactions contemplated hereby and to comply with the
provisions of this Agreement.  The execution, delivery and performance of this
Agreement by the Lender, the consummation by the Lender of the transactions
contemplated hereby and the compliance by the Lender with the provisions of this
Agreement have been duly authorized by all necessary action on the part of the
Lender, and no other action or proceeding on the part of the Lender is necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by the Lender and,
assuming due execution and delivery by the Company, constitutes the valid and
binding obligations of the Lender, enforceable against such Lender in accordance
with its terms.




8














5.  Conditions Precedent




5.1

The Loans.  The obligation of the Lenders to make each Loan is conditioned upon
the following:




(a)

Notes. With respect to each Loan set forth on Exhibit A hereto, the Lenders
shall have received the Notes duly executed and delivered by the Company.




(b)

Warrants. With respect to each Loan set forth on Exhibit A hereto, the Lenders
shall have received the Warrants duly executed and delivered by the Company.




(c)

No Default.  Immediately after giving effect to each Loan, no Event of Default
(as defined in Section 6.1), or condition which with the giving of notice and/or
passage of time, or both, would constitute an Event of Default, shall exist.




(d)

Secretary's Certificate.  The Lenders shall have received a certificate of the
secretary or assistant secretary of the Company certifying (i) as to true and
correct copies of the Company's Articles of Incorporation, bylaws and
authorizing resolutions, and (ii) as to the name, title and specimen signature
of the authorized officers executing this Agreement and any Note and Warrant.




6.  Default




6.1

Events of Default.  The Company shall be in default if any one or more of the
following events (each an "Event of Default") occurs:




(a)

Payments.  The Company fails to pay the principal of or interest on any Note
when due and payable, or any other amount payable under any Note and such
failure continues for ten (10) Business Days after receipt of written notice
thereof from the Majority Holders.




(b)

Bankruptcy.  The Company generally fails to pay its debts as its debts become
due, is dissolved or liquidated, makes an assignment for the benefit of
creditors, files a petition in bankruptcy, is adjudicated insolvent or bankrupt,
petitions or applies to any tribunal for any receiver or trustee, commences any
proceeding relating to itself under any bankruptcy, reorganization, readjustment
of debt, dissolution or liquidation law or statute of any jurisdiction, has
commenced against it any such proceeding which remains undismissed for a period
of ninety (90) days, or indicates its consent to, approval of or acquiescence in
any such proceeding, or any receiver of or trustee for the Company or any
substantial part of the property of the Company is appointed, or if any such
receivership or trusteeship continues undischarged for a period of ninety (90)
days.




(c)

Covenants.  The Company fails to observe or perform any term, condition or
covenant contained in the Loan Documents, and such failure continues for thirty
(30) Business Days after receipt of written notice thereof from the holders of a
majority of the principal amount of the Notes then outstanding.




(d)

Misrepresentations.  Any representation made by the Company herein




9











shall have been incorrect in any material respect when made.




6.2

Termination upon Default.  In every event set forth in subsections 6.1(a)-(d)
above, upon the written notice of the Lenders the outstanding principal amount
of and any unpaid accrued interest on the Notes shall, at the option of the
Majority Holders, (a) become due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Company or (b) be converted pursuant to Section 2.2 above. Upon the occurrence
of an Event of Default, the Company hereby agrees to pay all reasonable costs
which may be incurred by the Lenders in enforcing their rights under the Loan
Documents.




7. Change of Control




7.1

Termination upon Change of Control. In the event of a Change of Control, upon
written notice by the Company of the occurrence thereof to the Lenders, the
outstanding principal amount of and any unpaid accrued interest on the Notes
shall, at the option of the Majority Holders, (a) become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company or (b) be converted pursuant to Section 2.2 above.




8. Registration Right




8.1

Piggyback Registration Right. The Lenders shall be entitled to one piggyback
registration statement right as more fully described in Exhibit E attached
hereto.




8.  Miscellaneous




8.1

Amendments.  No amendment, modification, termination or waiver of this Agreement
or any provision hereof nor any consent to any departure by the Company herefrom
shall be effective unless the same is in writing and signed by each Lender and
the Company and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided however
that this Agreement may be amended without the consent of any of the Lenders for
the inclusion of additional parties whom will make loans to the Company pursuant
to the terms and conditions of this Agreement and whom shall be deemed "Lenders"
hereunder.




8.2

Governing Law.  This Agreement and all rights and obligations of the parties
hereunder shall be governed by and be construed and enforced in accordance with
the laws of the State of Delaware without regard to Delaware or federal
principles of conflict of laws.




8.3

Notices.  All notices, requests, demands, directions, declarations and other
communications between the Lenders and the Company provided for in this
Agreement, except as otherwise expressly provided, shall be mailed by registered
or certified mail, return receipt requested, or by overnight courier or
telegraphed, or faxed, or delivered in hand to the applicable party at its
address indicated opposite its name on the signature pages hereto.  The
foregoing shall be effective and deemed received three days after being
deposited in the mails, postage prepaid, addressed as aforesaid and shall
whenever sent by telegram, telegraph or fax delivered in hand, or by overnight
courier be effective when sent.  Any party may change its address by a
communication in accordance herewith.




10











8.4

Severability.  The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Agreement shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Agreement or of such provision or
obligation in any other jurisdiction.




8.5

Counterparts.  This Agreement and any amendment hereto or waiver hereof may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.




8.6

Entire Agreement.  The Loan Documents embody the entire agreement and
understanding between the Company and the Lenders and supersede all prior
agreements and understandings between the Company and the Lenders relating to
the subject matter thereof.




8.7

Expenses.  Each party hereto shall be responsible for their own expenses
incurred in connection with the preparation, execution and delivery of this
Agreement and the Loan Documents and all related instruments and documents
executed and delivered in connection herewith.  




8.9

WAIVER OF JURY TRIAL.  THE LENDERS AND THE COMPANY HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT OR ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.




8.10

Further Assurances.  The Company, at its own expense, shall do, make, execute
and deliver all such additional and further acts, deeds, assurances, documents,
instruments and certificates as the Lenders may reasonably require, including,
without limitation, obtaining governmental and other third party consents and
approvals.




8.11

Successors and Assigns.  The terms and provisions of this Agreement and the Loan
Documents shall be binding upon and inure to the benefit of the Company and the
Lenders and their respective successors and assigns, except that any transfer by
the Lenders to a non-affiliated entity shall require the written consent of the
Company.




8.12

Maximum Rate.  All agreements between the Company and the Lenders are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to the Lenders for the
use, forbearance or detention of the indebtedness evidenced hereby exceed the
maximum permissible under applicable law.  As used herein, the term "applicable
law" shall mean the law in effect as of the date hereof.  If, from any
circumstance whatsoever, fulfillment of any provision hereof or the Agreement at
the time performance of such provision shall be due, shall involve transcending
the limit of validity prescribed by law, then the obligation to be fulfilled
shall automatically be reduced to the limit of such validity, and if from any
circumstances the Lenders should ever receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal balance evidenced hereby and
not to the




11











payment of interest.  This provision shall control every other provision of all
agreements between the Company and the Lenders.




IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed on the date first above written.




 

COMPANY:

 

 

 

 

 

Technest Holdings, Inc.

 

 

 

 

 

By: /s/Shekhar  Wadekar

 

 

Name: Shekhar Wadekar

 

 

Title: President

 




12











 

LENDERS:

 

 

 

 

 

By:  /s/ Timothy King

 

 

Name: Timothy King

 

 

Title:  

 

 

Address:  16 Warren Road

 

 

                 Dedham, MA 02026

 




 

By:  

 

 

Name:

 

Title:  

 

Address:  

 

 

 

By:  

 

 

Name:

 

Title:  

 

Address:  

 

 

 

By:  

 

 

Name:

 

Title:  

 

Address:  

 

 

 

By:  

 

 

Name:

 

Title:  

 

Address:  




13








EXHIBIT A




LENDERS' COMMITMENTS




 

Lender Name and

Address

Commitment (US $)

Warrants (Number

of Shares of

Common Stock)

 

 

Timothy King

50,000.00

500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

50,000.00

500,000

 




14








EXHIBIT C




NOTICE OF CONVERSION




(To be executed by the registered holder to convert the outstanding principal of
the Notes dated April 18, 2012 or the Company if it is electing to convert the
outstanding principal of the Notes)




The undersigned hereby elects, in accordance with the terms and conditions of
the Loan Agreement dated April 18, 2012 and the Promissory Note dated April 18,
2012 (the "Note"), to convert the outstanding principal amount of the Note into
shares of Common Stock, par value $0.001 per share (the "Common Stock"), of
Technest Holdings, Inc. (the "Company"), as of the date written below.  If
shares are to be issued in the name of a person other than undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith.  No fee will be charged to the undersigned
for any conversion, except for such transfer taxes, if any.




Conversion calculations:




 

 

 

Date to effect conversion

 

 

 

 

 

Amount of principal to be converted

 

 

 

 

 

Number of shares of Common Stock to be issued

 

 

 

 

 

Applicable conversion price

 

 

 

 

 

Name of Holder

 

 

 

 

 

 

 

Address of Holder




 

 

 

Authorized Signature




15











EXHIBIT E




1.

Piggyback Registration Right




1.1 Definitions.  For purposes of this Section, the following terms shall have
the meanings set forth below:




(a) A "Blackout Event" means any of the following: (a) the possession by the
Company of material information that is not ripe for disclosure in a
registration statement or prospectus, as determined reasonably and in good faith
by the Chief Executive Officer or the Board of Directors of the Company or that
disclosure of such information in the Registration Statement or the prospectus
constituting a part thereof would be materially detrimental to the business and
affairs of the Company; or (b) any material engagement or activity by the
Company which would, in the reasonable and good faith determination of the Chief
Executive Officer or the Board of Directors of the Company, be materially
adversely affected by disclosure in a registration statement or prospectus at
such time.  




(b) "Included  Shares" shall mean any Registrable Shares included in a
Registration.




(c) "Registrable Shares" shall mean the shares of Common Stock issuable upon
conversion of the Notes and exercise of the Warrants and shares or securities
issued as a result of stock split, stock dividend or reclassification of such
shares.




(d) "Registration" shall mean a registration of securities under the Securities
Act.




(e) "Registration Period" with respect to any Registration Statement the period
commencing the effective date of the Registration Statement and ending upon
withdrawal or termination of the Registration Statement.




(f) "Registration Statement" shall mean the registration statement, as amended
from time to time, filed with the Commission in connection with a Registration.




1.2

Piggyback Registration. Unless the Registrable Shares can be sold under the
provisions of Rule 144 of the Securities Act, if the Company shall determine to
register any Common Stock under the Securities Act for sale in connection with a
public offering of Common Stock (other than pursuant to an employee benefit plan
or a merger, acquisition or similar transaction on Form S-8 or S-4 or their
equivalent), the Company will give written notice thereof to the Lenders and
will include in such Registration Statement any of the Registrable Shares which
Lender may request be included by a writing delivered to the Company within five
(5) Business Days after the notice given by the Company to the Lenders;
provided, however, that if the offering is to be firmly underwritten, and the
representative of the underwriters of the offering refuse in writing to include
in the offering all of the shares of Common Stock requested




16











by the Company and others, the shares to be included shall be allocated first to
the Company and any shareholder who initiated such Registration and then among
the others based on the respective number of shares of Common Stock held by such
persons.  If the Company decides not to, and does not, file a Registration
Statement with respect to such Registration, or after filing determines to
withdraw the same before the effective date thereof, the Company will promptly
so inform the Lenders, and will not be obligated to complete the registration of
the Registrable Shares included therein.  The Company shall not be required to
effect more than one Registration pursuant to this Section.  The Company will
pay all costs and expenses of such registration other than underwriting
discounts or brokerage fees or commissions in connection with the sale of the
Included Shares and fees and costs of accountants, attorneys or others retained
by Lender.




1.3

Certain Covenants. In connection with any Registration:




(a)

At least three Business Days prior to the filing with the Commission of the
Registration Statement (or any amendment thereto) or the prospectus forming a
part thereof (or any supplement thereto), the Company shall provide draft copies
thereof to the participating Lenders and shall consider incorporating into such
documents such comments as the participating Lenders (and its counsel) may
propose to be incorporated therein.  Notwithstanding the foregoing, no
prospectus supplement, the form of which has previously been provided to the
participating Lenders, need be delivered in draft form to Lender.




(b)

The Company shall promptly notify the participating Lenders upon the occurrence
of any of the following events in respect of the Registration Statement or the
prospectus forming a part thereof: (i) the receipt of any request for additional
information from the Commission or any other federal or state governmental
authority, the response to which would require any amendments or supplements to
the Registration Statement or related prospectus; (ii) the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; or (iii) the receipt of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.




(c)

The Company shall furnish to Lender with respect to the Included Shares
registered under the Registration Statement (and to each underwriter, if any, of
such Shares) such number of copies of prospectuses and such other documents as
Lender may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Included Shares by Lender pursuant to the
Registration Statement.




(d)

The Company shall bear and pay all expenses incurred by it and Lender (other
than underwriting discounts, brokerage fees and commissions and fees and
expenses of more than one law firm) in connection with the registration of the
Included Shares pursuant to the Registration Statement.




(e)

 As a condition to including Registrable Shares in a Registration Statement,
Lender must provide to the Company such information regarding itself, the
Registrable Shares held by it and the intended method of distribution of such
Shares as shall be required to effect the registration of the Registrable Shares
and, if the offering is being




17











underwritten, Lender must provide such powers of attorney, indemnities and other
documents as may be reasonably requested by the managing underwriter including
but not limited to an underwriting agreement.




(f)

Following the effectiveness of the Registration Statement, upon receipt from the
Company of a notice that the Registration Statement contains an untrue statement
of material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made, Lender will immediately
discontinue disposition of Included Shares pursuant to the Registration
Statement until the Company notifies Lender that it may resume sales of Included
Shares and, if necessary, provides to Lender copies of the supplemental or
amended prospectus.




1.4

Blackout Event.  The Company shall not be obligated to file a post-effective
amendment or supplement to the Registration Statement or the prospectus
constituting a part thereof during the continuance of a Blackout Event;
provided, however, that no Blackout Event may be deemed to exist for more than
90 days.  Without the express written consent of Lender, if required to permit
the continued sale of the Included Shares by Lender, a post-effective amendment
or supplement to Registration Statement or the prospectus constituting a part
thereof must be filed no later than the 91st day following commencement of a
Blackout Event.




1.5

Indemnification by the Company.  The Company agrees to indemnify and hold
harmless Lender, and its officers, directors and agents, and each person, if
any, who controls Lender within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act from and against any and all losses, claims,
damages and liabilities caused by (i) any violation or alleged violation by the
Company of the Securities Act, Exchange Act, any state Securities laws or any
rule or regulation promulgated under the Securities Act, Exchange Act or any
state Securities laws, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any registration statement or prospectus relating
to the Included Shares (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or any preliminary prospectus,
or (iii) caused by any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances under which they were made, except
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information furnished in writing to the Company by Lender or on Lender's behalf
expressly for use therein.




1.6

Indemnification by Lender.  Lender agrees to indemnify and hold harmless the
Company, its officers, directors and agents and each person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the foregoing
indemnity from the Company to Lender, but only with respect to information
furnished in writing by Lender or on Lender's behalf expressly for use in any
registration statement or prospectus relating to the Registrable Shares, or any
amendment or supplement thereto, or any preliminary prospectus.




1.7

Indemnification Procedures. In case any proceeding (including any governmental
investigation) shall be instituted involving any person in respect of which
indemnity may be sought pursuant to this Section, such person (an "Indemnified
Party") shall promptly notify the




18











person against whom such indemnity may be sought (the "Indemnifying Party") in
writing and the Indemnifying Party shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided that the failure of
any Indemnified Party so to notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder except to the extent (and only
to the extent that) that the Indemnifying Party is materially prejudiced by such
failure to notify.  In any such proceeding, any Indemnified Party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless (i) the Indemnifying Party
and the Indemnified Party shall have mutually agreed to the retention of such
counsel or (ii) in the reasonable judgment of such Indemnified Party
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  It is understood that the
Indemnifying Party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) at any time for all such Indemnified Parties (including in the case of
Lender, all of its officers, directors and controlling persons) and that all
such fees and expenses shall be reimbursed as they are incurred.  In the case of
any such separate firm for the Indemnified Parties, the Indemnified Parties
shall designate such firm in writing to the Indemnifying Party.  The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with such consent, or if there be a final
judgment for the plaintiff, the Indemnifying Party shall indemnify and hold
harmless such Indemnified Parties from and against any loss or liability (to the
extent stated above) by reason of such settlement or judgment.  No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.




1.8

Contribution.  To the extent any indemnification by an Indemnifying Party is
prohibited or limited by law, the Indemnifying Party agrees to make the maximum
contribution with respect to any amounts for which, he, she or it would
otherwise be liable under this Section to the fullest extent permitted by law;
provided, however, that (i) no contribution shall be made under circumstances
where a party would not have been liable for indemnification under this Section
and (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning used in the Securities Act) shall be
entitled to contribution from any party who was not guilty of such fraudulent
misrepresentation.




19



